Concurring Opinion by
Mb. Justice Eobebts :
I concur in the result for the reasons set forth in my concurring opinion in Commonwealth v. Velez, 455 Pa. 434, 437, 317 A.2d 252, 253 (1974) (Roberts, J., concurring, joined by Nix, J.). As in Velez, appellant’s pleas were not the product of an allegedly illegal pretrial confession. They were the result of a properly negotiated plea bargain. See Commonwealth v. Alvarado, 442 Pa. 516, 276 A.2d 526 (1971); Commonwealth ex rel. Kerekes v. Maroney, 423 Pa. 337, 223 A.2d 699 (1966); ABA Project on Standards for Criminal Justice, Standards Eelating to the Function of the Trial Judge §§ 4.1-.2 (Approved Draft, 1972).
Mr. Justice Nix and Mr. Justice Mandebino join in this concurring opinion.